Citation Nr: 0213934	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  02-05 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension 
claimed as secondary to an undiagnosed illness and on the 
basis of direct service incurrence.  

2.  Entitlement to service connection for a chronic sinus 
disorder claimed as secondary to an undiagnosed illness.  

3.  Entitlement to service connection for a chronic headache 
disorder claimed as secondary to an undiagnosed illness.  

(The issues of the veteran's entitlement to service 
connection for an eye disorder claimed as secondary to an 
undiagnosed illness and an undiagnosed illness manifested by 
chronic chest pain, weakness, fatigue, anger, nervousness, 
crying spells, and memory problems will be subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active duty from August 1975 to February 1976 
and from December 1990 to July 1991.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2001 rating decision of the Montgomery, Alabama, Regional 
Office (RO) which, in pertinent part, determined that new and 
material evidence had not been submitted to reopen the 
veteran's claims of entitlement to service connection for a 
sinus disorder claimed as secondary to an undiagnosed illness 
and a chronic headache disorder claimed as secondary to an 
undiagnosed illness and denied service connection for 
hypertension claimed secondary to an undiagnosed illness.  In 
February 2002, the RO, in pertinent part, determined that the 
veteran had submitted new and material evidence to reopen his 
claims of entitlement to service connection for a sinus 
disorder claimed as secondary to an undiagnosed illness and a 
chronic headache disorder claimed as secondary to an 
undiagnosed illness; reopened the claims; and denied them.  
In July 2002, the veteran was afforded a video hearing before 
the undersigned Member of the Board.  The veteran has been 
represented throughout this appeal by the American Legion.   

The Board is undertaking additional development on the issues 
of service connection for an eye disorder claimed as 
secondary to an undiagnosed illness and an undiagnosed 
illness manifested by chronic chest pain, weakness, fatigue, 
anger, nervousness, crying spells, and memory problems 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by the Rules of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving the notice, the 
Board will prepare a separate decision addressing the issues.  


FINDINGS OF FACT

1.  Hypertension was not shown during the veteran's periods 
of active duty or for many years after service separation.  
The veteran's current hypertension has not been shown either 
to have originated during his periods of active service or to 
be etiologically related to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.  

2.  A chronic sinus disorder was not shown during the 
veteran's periods of active duty or for many years after 
service separation.  The veteran's current chronic sinusitis 
has not been shown either to have originated during his 
periods of active duty or to be etiologically related to an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  

3.  The veteran experienced headaches during his periods of 
active duty which resolved without chronic residuals.  

4.  A chronic headache disorder was not shown during active 
duty or at any time thereafter.  The veteran's current 
episodic headaches have not been shown either to have 
originated during active duty or to be etiologically related 
to an undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty and may not be presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2002).  

2.  A chronic sinus disorder was not incurred in or 
aggravated by active duty and may not be presumed to have 
been incurred in such service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).  

3.  A chronic headache disorder was not incurred in or 
aggravated by active duty and may not be presumed to have 
been incurred in such service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of service connection for 
hypertension, a chronic sinus disorder, and a chronic 
headache disorder, the Board observes that the Department of 
Veterans Affairs (VA) has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2002).  The veteran has been advised by the 
statement of the case of the evidence that would be necessary 
for him to substantiate his claims.  The veteran has been 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran was afforded a 
video hearing before the undersigned Member of the Board.  
The hearing transcript is of record.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Where a veteran served continuously for 
ninety days or more during a period of war or during 
peacetime service after December 31, 1946, and hypertension 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

As applicable to Gulf War veterans. the provisions of 38 
U.S.C.A. § 1117 (West 1991 & Supp. 2002), in pertinent part, 
direct that:  

  (a) (1)  The Secretary may pay 
compensation under this subchapter to a 
Persian Gulf veteran with a qualifying 
chronic disability that became manifest 
  (A)  during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
  (B)  to a degree of 10 percent or more 
during the presumptive period prescribed 
under subsection (b). 
  (2)  For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following): 
  (A)  An undiagnosed illness.  
  (B)  A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  
  (C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.  
  (b)  The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  
The Secretary's determination of such 
period of time shall be made following a 
review of any available credible medical 
or scientific evidence and the historical 
treatment afforded disabilities for which 
manifestation periods have been 
established and shall take into account 
other pertinent circumstances regarding 
the experiences of veterans of the 
Persian Gulf War.  
  (c) (1)  Whenever the Secretary 
determines under section 1118(c) of this 
title that a presumption of service 
connection previously established under 
this section is no longer warranted-
  (A)  a veteran who was awarded 
compensation under this section on the 
basis of the presumption shall continue 
to be entitled to receive compensation 
under this section on that basis; and 
  (B)  a survivor of a veteran who was 
awarded dependency and indemnity 
compensation for the death of a veteran 
resulting from the disease on the basis 
of the presumption before that date shall 
continue to be entitled to receive 
dependency and indemnity compensation on 
that basis.  
  (2) This subsection shall cease to be 
effective on September 30, 2011.  
  
***

  (f)  For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.  
  (g)  For purposes of this section, 
signs or symptoms that may be a 
manifestation of an undiagnosed illness 
or a chronic multisymptom illness include 
the following: 
  (1)  Fatigue.  
  (2)  Unexplained rashes or other 
dermatological signs or symptoms.  
  (3)  Headache.  
  (4)  Muscle pain.  
  (5)  Joint pain.  
  (6)  Neurological signs and symptoms.  
  (7)  Neuropsychological signs or 
symptoms.  
  (8)  Signs or symptoms involving the 
upper or lower respiratory system.  
  (9)  Sleep disturbances.  
  (10)  Gastrointestinal signs or 
symptoms.  
  (11)  Cardiovascular signs or symptoms.  
  (12)  Abnormal weight loss.  
  (13)  Menstrual disorders.  

The pertinent provisions of  38 C.F.R. § 3.317 are as 
follows: 

  (a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
  (i)  Became manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
  (ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.  
  (2)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  
  (3)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  
  (5)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.  
  (b)  For the purposes of paragraph 
(a)(1) of this section, signs or symptoms 
which may be manifestations of 
undiagnosed illness include, but are not 
limited to: 
  (1)  Fatigue  
  (2)  Signs or symptoms involving skin 
  (3)  Headache 
  (4)  Muscle pain 
  (5)  Joint pain 
  (6)  Neurologic signs or symptoms 
  (7)  Neuropsychological signs or 
symptoms 
  (8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
  (9)  Sleep disturbances  
  (10)  Gastrointestinal signs or 
symptoms 
  (11)  Cardiovascular signs or symptoms 
  (12)  Abnormal weight loss  
  (13) Menstrual disorders.  
  (c) Compensation shall not be paid 
under this section: 
  (1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
  (2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
  (3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).   


I.  Hypertension

The veteran's service medical records make no reference to 
hypertension or consistently elevated blood pressure 
readings.  At a July 1994 VA Persian Gulf examination, the 
veteran exhibited a blood pressure reading of 127/86.  At a 
December 1995 VA examination for compensation purposes, the 
veteran exhibited blood pressure readings of 134/88, 124/78, 
and 118/86.  

Clinical documentation from Edge Regional Medical Center 
October 2000 states that the veteran exhibited blood pressure 
readings of 144/98, 149/113, and 154/100.  He was diagnosed 
with hypertension.  In his November 2000 claim for service 
connection, the veteran advanced that he experienced 
"erratic blood pressure."  A November 2000 private physical 
evaluation conveys that the veteran exhibited blood pressure 
readings of 112/74, 130/100, and 85/50.  An impression of 
hypertension was advanced.  

A July 2001 written statement from Michael N. Gordon, M.D., 
conveys that the veteran was receiving treatment for 
hypertension.  The veteran had reported to the doctor that 
his medical conditions "worsened approximately seven years 
ago" upon his return from Operation Desert Storm.  

In his March 2002 Appeal to the Board (VA Form 9), the 
veteran asserted that service connection was warranted for 
hypertension as he "was not diagnosed with hypertension/high 
blood pressure prior to his military assignment."  At the 
July 2002 video hearing before the undersigned Member of the 
Board, the veteran testified that he had been initially 
diagnosed with hypertension approximately three or four years 
after his return from the Persian Gulf.  He clarified that 
although he had some elevated blood pressure readings during 
active service, he was initially treated for hypertension 
following service separation.  
The Board has reviewed the probative evidence of record.  
Hypertension was not objectively shown during the veteran's 
periods of active duty or for approximately eight years after 
his last discharge from active duty.  While the veteran 
stated to Dr. Gordon that his hypertension had increased in 
severity during or as the result of his period of active duty 
in the Persian Gulf, no medical professional has attributed 
the onset of the veteran's chronic hypertension to either his 
periods of active duty or an undiagnosed illness or medically 
unexplained chronic multisymptom illness.  The Court has held 
that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the causation of 
a particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of any objective evidence 
establishing that hypertension originated during the 
veteran's periods of active duty; became manifest to a 
compensable degree within one year of service separation; or 
is etiologically related to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness, the Board 
concludes that service connection is not warranted.  

II.  Chronic Sinus Disorder

The veteran's service medical records do not refer to a 
chronic sinus disorder.  An October 1993 VA treatment record 
states that the veteran reported having sinus allergies.  A 
July 1994 VA treatment record conveys that the veteran 
complained of sinus drainage, headaches, and hoarseness of 
approximately one month's duration.  A diagnostic impression 
of a sinus allergy was advanced.  

At the July 1994 VA Persian Gulf examination, the veteran 
complained of chronic sinus pain and some sinus drainage.  He 
presented a history of sinus allergies.  On physical and 
radiological evaluation, the veteran exhibited no chronic 
sinus abnormalities.  A chronic sinus disorder was not 
diagnosed.  

In his October 1995 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that his 
chronic sinus disorder had been initially manifested in 
January 1993.  At a December 1995 VA examination for 
compensation purposes, the veteran complained of intermittent 
sinus problems including congestion, headaches, and 
occasional dizziness.  He reported that his sinus complaints 
had begun in 1993 and were treated with decongestants and 
antibiotics.  On examination, the veteran exhibited normal 
nasal cavities and no percussion tenderness over the sinuses.  
Contemporaneous X-ray studies of the sinuses were normal.  
The veteran was diagnosed with a history of recurrent 
sinusitis.  

Written statements from the veteran's parents and 
sister-in-law state that the veteran had developed sinusitis 
after returning from the Persian Gulf War.  In an undated 
statement received in November 1996, the veteran reported 
that he had been prescribed medication for his sinus and 
cold-like symptoms.  A November 2000 private treatment record 
states that the veteran complained of seasonal allergies and 
sinus problems.  He was diagnosed with sinusitis for which he 
was prescribed medication.  

A July 2001 written statement from Dr. Gordon states that the 
veteran was being treated for chronic sinusitis.  The veteran 
reported that "his medical conditions worsened approximately 
seven years ago upon" his return from the Persian Gulf.  

In his March 2002 Appeal to the Board (VA Form 9), the 
veteran asserted that his sinus disorder was directly linked 
to his service in the Persian Gulf.  In a July 2002 written 
statement, the veteran's wife conveyed that the veteran 
experienced chronic sinus after returning from the Persian 
Gulf War.  

At the July 2002 hearing on appeal, the veteran testified 
that he incurred a chronic sinus disorder as a result of his 
exposure to oil well smoke and dust while serving in the 
Persian Gulf.  He denied having ever experienced chronic 
sinus complaints prior to his periods of active duty.  

The veteran advances on appeal that service connection for a 
chronic sinus disorder is warranted as he was exposed to oil 
well smoke and dust during his period of active duty in the 
Persian Gulf.  The veteran's service medical records make no 
reference to a chronic sinus disorder.  The veteran has 
acknowledged that he was not seen for sinus complaints prior 
to 1993.  The veteran has been diagnosed with chronic 
sinusitis and sinus allergies.  While the veteran stated to 
Dr. Gordon that his sinus problems had increased in severity 
during or as the result of his active duty in the Persian 
Gulf, no medical professional has attributed the onset of the 
veteran's chronic sinusitis or sinus allergies to either his 
periods of active duty or an undiagnosed illness or medically 
unexplained chronic multisymptom illness.  In the absence of 
any objective evidence establishing that a chronic sinus 
disorder originated during the veteran's periods of active 
service or is etiologically related to an undiagnosed illness 
or a medically unexplained chronic multisymptom illness, the 
Board concludes that service connection is not warranted.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


III.  Chronic Headache Disorder

The veteran's service medical records reflect that he was 
treated for headaches.  A January 1976 treatment record 
states that the veteran complained of headaches and dizziness 
of two days' duration.  At a January 1977 United States Army 
Reserve quadrennial physical evaluation, the veteran reported 
that he experienced frequent or severe headaches.  He 
clarified that the headaches were transient in nature.  On 
physical evaluation, the military examiner identified no 
chronic headache disorder or an etiology for the veteran's 
headaches.  At an April 1991 redeployment physical 
examination, the veteran complained of experiencing frequent 
or severe headaches.  On physical evaluation, the military 
examiner identified no chronic headache disorder or an 
etiology for the veteran's headaches.  A June 1991 treatment 
record notes that the veteran presented a history of 
headaches of one week's duration in May 1991.  

A June 1994 VA treatment record states that the veteran 
complained of left chest pain, headaches, and nausea.  
Diagnostic impressions of bilateral tympanic membrane ear 
infections and inner ear problems were advanced.  

At the July 1994 VA Persian Gulf examination, the veteran 
complained of frequent frontal headaches with occasional 
nausea.  A chronic headache disorder was not identified.  At 
the December 1995 VA examination for compensation purposes, 
the veteran complained of headaches associated with his sinus 
complaints.  The veteran was diagnosed with a history of 
sinusitis.  No chronic headache disorder was diagnosed.  

A November 2000 private physical evaluation states that the 
veteran complained of headaches.  In his March 2002 Appeal to 
the Board (VA Form 9), the veteran asserted that his 
headaches were directly linked to his service in the Persian 
Gulf.  In her July 2002 written statement, the veteran's wife 
conveyed that the veteran experienced headaches after 
returning from the Persian Gulf War.  

At the July 2002 hearing on appeal, the veteran testified 
that he had been treated for headaches while serving in Saudi 
Arabia.  He acknowledged that his chronic headaches had been 
attributed to his sinus disorder following service 
separation.  

The veteran asserts on appeal that he sustained a chronic 
headache disorder due to his military service in the Persian 
Gulf.  The veteran's service medical records do not refer to 
a chronic headache disorder.  The service documentation does 
state that the veteran was seen for headaches in the 1970's 
and again while in the Persian Gulf.  The veteran related to 
the treating military medical personnel that his headaches 
were transient in nature.  No chronic headache disorder was 
identified during active duty.  Such findings are consistent 
with a determination that the veteran's inservice headaches 
resolved themselves without chronic residuals.  

The veteran was seen for headaches following service 
separation.  The veteran's treating VA and private physicians 
attributed the veteran's headaches to inner ear infections 
and his nonservice-connected sinusitis.  The veteran advances 
on appeal that service connection for a chronic headache 
disorder is warranted due to his Persian Gulf service.  While 
the veteran related to Dr. Gordon that his headaches had 
increased in severity during or as the result of his active 
duty in the Persian Gulf, no medical professional has 
attributed the veteran's transient headaches to a chronic 
disorder; his periods of active duty; or an undiagnosed 
illness or medically unexplained chronic multisymptom 
illness.  In the absence of any objective evidence 
establishing that a chronic headache disorder originated 
during the veteran's periods of active duty or is 
etiologically related to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness, the Board 
concludes that service connection is not warranted.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  



ORDER

Service connection for hypertension claimed as being directly 
incurred in service and as secondary to an undiagnosed 
illness is denied.  

Service connection for a chronic sinus disorder claimed as 
secondary to an undiagnosed illness is denied.  

Service connection for a chronic headache disorder claimed as 
secondary to an undiagnosed illness is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

